Exhibit 10.1

 

EXECUTIVE SEVERANCE AGREEMENT AND RELEASE

 

This EXECUTIVE SEVERANCE AGREEMENT AND RELEASE (“Agreement”) is entered into by
and between Peggy Howard-Moore (“Employee”) and Alliant Energy Corporate
Services, Inc. (“Employer”). In consideration for the mutual promises set forth
herein, the parties agree as follows:

1.           Severance Date. Employee’s employment with Employer terminated
effective May 31, 2009 (“Severance Date”). Employee received Employee's current
salary and benefits, including payment for unused vacation, through the
Severance Date. Except as expressly provided herein, all obligations of Employer
to Employee terminated as of the Severance Date.

2.         Severance Benefits. In consideration for the release set forth in
Paragraph 5 of this Agreement, Employer will pay to Employee the sum of One
hundred ninety five thousand, dollars ($195,000.00), less appropriate federal
and state withholdings, by the next regular pay period following the expiration
of the seven (7) day revocation period specified in Paragraph 10. This sum
represents twelve (12) months of Employee’s base salary.

3.           Outplacement and Tuition Reimbursement. In further consideration
for the release set forth in Paragraph 5 of this Agreement, the Employer will
provide Employee with up to ten thousand dollars ($10,000.00) in either
Outplacement Services or Tuition Reimbursement in accordance with programs
maintained by the Employer. Outplacement Services must be used within six (6)
months of the Severance Date and Tuition Reimbursement benefits must be used
within twenty-four (24) months of the Severance Date. Employee will be required
to make an irrevocable election for either Outplacement Services or Tuition
Reimbursement at the time this Agreement is executed.

4.         Other Benefits. Employee will cease to be eligible to participate
under any stock option, bonus, equity, incentive compensation, medical, dental,
life insurance, retirement, pension, and other compensation or benefit plans of
Employer following the Severance Date except as set forth below. Thereafter,
Employee will have no rights under such plans, except as follows:

 

a.

If Employee was enrolled in a medical plan and/or dental plan of Employer, such
coverage continued to May 31, 2009. Thereafter, Employee may elect to continue
coverage under federal COBRA provisions for up to eighteen (18) months. If
Employee elects continued coverage, Employer will pay for the first six (6)
months of COBRA coverage, after which time Employee will be responsible for
paying all or a portion of the monthly premiums consistent with applicable law.

 

b.

Employee will retain any vested rights under all qualified retirement plans of
Employer in which Employee is a participant and all rights associated with such
benefits, including retiree medical and dental coverage, as determined by the
official terms of those plans.

 

c.

All vested stock options held by Employee as of the Severance Date may be
exercised in accordance with the official terms of any stock option plan in
which Employee is a participant. All options not vested as of the Severance Date
shall be forfeited. Shares of restricted stock shall be handled in accordance
with the provisions of the individual grant agreements.

 

d.

Employee will retain any vested rights under the Alliant Energy Corporation Key
Employee Deferred Compensation Plan in accordance with the official terms of
that plan.

 

e.

If the Alliant Energy Board of Directors approves a payout under the Alliant
Energy incentive compensation plans for 2009, Employee will be eligible to
receive a payment for incentive compensation in accordance with the terms of the
plan in which Employee is a participant. Such payment shall be made to the
Employee at the same time as incentive payments are made to current Alliant
Energy employees, if at all, and shall be subject to appropriate federal and
state withholdings.

5.         Release. In exchange for the promises made by Employer contained in
this Agreement, Employee hereby releases and forever discharges Employer, its
parent, subsidiaries, affiliates, agents, employees, officers, directors,
shareholders, successors, and assigns from all claims, liabilities, demands and
causes of action whether known or unknown, fixed or contingent, arising out of
or in any way connected with Employee’s employment with Employer or the
termination thereof. This Agreement includes, but is not limited to, all matters
in law, in equity, in contract, or in tort, pursuant to statute, including any
claim arising under the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, or any other
applicable federal, state, or local law or ordinance. This Agreement does not
apply to any claim or rights that may arise under the Age Discrimination in
Employment Act after the date this Agreement is executed. It is expressly agreed
Employee will not institute, cause to be instituted, prosecute, or take any
award of money or other damages from any action, lawsuit, complaint, or
proceeding against Employer which relates to, or arises out of, Employee’s
employment with Employer or the termination thereof; provided, however, that
this provision shall not be deemed to prohibit either party from taking such
steps as are necessary to enforce the terms and conditions of this Agreement.

            6.           Proprietary and Confidential Information. Employee
agrees to hold in strictest of confidence, and not use to compete with Employer
or disclose to anyone except as expressly authorized in writing by Employer, any
proprietary or confidential information of Employer or other information and
data pertaining to the activities and operations of Employer and not made
available to the general public by Employer or with Employer’s consent.
Proprietary and confidential information includes, but is not limited to, trade
secrets, information relating to the business, financial, legal, and personnel
matters of Employer, information relating to the internal operations of Employer
such as operations methods, equipment, and quality control procedures,
information relating to development projects, information relating to actual or
potential customers or suppliers, marketing plans, price and cost data, and
proprietary information of other companies or individuals which has been
disclosed to Employer under a requirement of secrecy. Proprietary and
confidential information may or may not be in documentary form and includes
computer software programs, drawings, plans, letters, and databases. This
obligation shall remain in effect for so long as Employee has knowledge or
possession of information that remains confidential and secret. Employee shall
promptly return to Employer, and not deliver to anyone else, all documents and
materials containing proprietary and confidential information, including the
original and all copies and summaries of such documents and materials. In the
event Employee breaches the terms of this Paragraph 6, Employee shall be
responsible for whatever damages Employer incurs as a result of said breach,
including reasonable costs and attorney's fees of an action necessary to enforce
the Agreement. In addition to all of the remedies otherwise available to
Employer, the Employer shall have the right to injunctive relief to restrain and
enjoin any actual or threatened breach of this Paragraph 6.

7.           Waiver of Reinstatement and Reemployment. Employee acknowledges,
agrees and covenants that Employee is not entitled to reemployment or
reinstatement of employment in any position, capacity, or context with Employer
and/or its parent, subsidiaries, or affiliates.

8.           Entire Agreement. This Agreement contains the entire agreement
between the parties, and there are no other understandings or terms, either
express or implied. This Agreement shall be amended only by a written agreement
signed by both parties.

9.           Voluntary Agreement; Advice of Counsel; 45-Day Period. Employee
acknowledges and states that:

 

a.

Employee has read this Agreement, understands its legal and binding effect, and
is acting voluntarily and freely in executing this Agreement.

 

b.

Employee has had an opportunity to seek, and was advised in writing to seek,
legal counsel prior to signing this Agreement.

 

c.

Employee was given at least 45 days to consider the terms of this Agreement
prior to signing it.

10.         Revocation. Employee and Employer expressly agree that Employee has
the right to revoke this Agreement by providing written notice of Employee’s
intent to revoke this Agreement to Tom Drury, Madison, WI within seven calendar
days after Employee signs the Agreement. This Agreement shall not become
effective or enforceable if revoked. Any revocation, however, does not affect
Employee’s separation from employment effective as of the Severance Date set
forth in Paragraph 1.

11.         Information Provided. Employer acknowledges that this Agreement has
been provided to Employee in connection with an exit incentive or other
employment termination program. Employee acknowledges that on the date Employee
received a copy of this Agreement, Employee also received a description of the
class, unit, or group of individuals covered by the exit incentive or other
employment termination program (the “Program”), the eligibility factors of the
Program, any time limits applicable to the Program, the job titles and ages of
all individuals eligible for the Program; and the ages of all individuals in the
same job classification or organizational unit who are not eligible for the
Program.

 

12.

Choice of Law. This Agreement shall be construed under the laws of the State of
WI.

13.         Binding Effect. This Agreement shall inure to the benefit of and is
binding upon the parties hereto and their respective heirs, executors, estates,
personal representatives, legal representatives, parents, subsidiaries,
affiliates, successors, and assigns.

14.         Employee Acknowledgment: Employee expressly acknowledges the
following: I HAVE CAREFULLY READ THIS AGREEMENT. I HAVE BEEN ADVISED IN WRITING
BY EMPLOYER TO TAKE THIS AGREEMENT TO AN ATTORNEY OF MY CHOOSING FOR REVIEW AND
EXPLANATION. I FULLY UNDERSTAND THE BINDING EFFECT OF THIS AGREEMENT AND THAT IT
CONTAINS VOLUNTARY RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, RELATING TO, OR
ARISING OUT OF, MY EMPLOYMENT WITH EMPLOYER OR THE TERMINATION OF THAT
EMPLOYMENT. I AM SIGNING THIS AGREEMENT VOLUNTARILY AND WITH THE FULL INTENT OF
RELEASING EMPLOYER FROM ALL CLAIMS RELATING TO, OR ARISING OUT OF, MY EMPLOYMENT
OR THE TERMINATION OF THAT EMPLOYMENT.

 



Date:_______________________________

By:_______________________________

 

Peggy Howard-Moore

 

 

 

Alliant Energy

 

 

Date:_______________________________

By:_______________________________

 

Barbara Swan

 

Executive Vice President, General Counsel and Chief

 

Administrative Officer

 

 